Case 3:20-cv-05007-MAS-DEA Document 6 Filed 05/26/20 Page 1 of 2 PageID: 415



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



APFA, INC.,                                           Case No.: 3:20-cv-05007-MAS-DEA

              Plaintiff,
v.                                               CORPORATE DISCLOSURE STATEMENT

UATP MANAGEMENT, LLC,
                                                         Document Electronically Filed
              Defendant.


      Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Defendant

UATP Management, LLC hereby certifies as follows:

      UATP Management, LLC is a non-governmental party. UATP Management, LLC is a

limited liability company, not a corporation, and does not issue stock. 100% of UATP

Management, LLC’s membership interest is owned by UA Holdings, LLC.


Dated: May 26, 2020                                  DLA PIPER LLP (US)

                                              By:    /s/ David S. Sager
                                                     David S. Sager
                                                     51 John F. Kennedy Parkway, Suite 120
                                                     Short Hills, New Jersey 07078
                                                     Tel: (973) 520-2550
                                                     Fax: (973) 520-2551
                                                     david.sager@dlapiper.com

                                                     Attorneys for Defendant
                                                     UATP Management, LLC
Case 3:20-cv-05007-MAS-DEA Document 6 Filed 05/26/20 Page 2 of 2 PageID: 416



                               CERTIFICATE OF SERVICE

       This certifies that the foregoing Corporate Disclosure Statement was filed electronically.

Notice of this filing will be sent by e-mail to all counsel of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s CM/ECF system.



                                                        /s/ David S. Sager
                                                        David S. Sager




                                               -2-
